Case 3:19-cv-01015-RDM-CA Document 55 Filed 09/30/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL PEREZ, Civil No. 3:19-cv-1015

: FILED
Plaintiff (Judge Mariani) SCRANTON

SEP 3 8 2029
" : pea SO

 

  
 

JAMES J. LARSON, et al.,
Defendants

ORDER

 

AND NOW, this 47 Y,,, of September, 2020, upon consideration of the motions
(Docs. 36, 39) to dismiss by the Luzerne County Defendants, and for the reasons set forth
in the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

1. The motions (Docs. 36, 39) are GRANTED. The Luzerne County Defendants
are DISMISSED.

2. The Clerk of Court is directed to TERMINATE the Luzerne County
Defendants as parties to this action.

   
  

cig X,

po }
Robert D. Mariani
United States District Judge
